On Petition for Rehearing
By the Court,
Sanders, J.:
1. Rehearings are not granted as a matter of right (Twaddle v. Winters, 29 Nev. 108, 85 Pac. 280, 89 Pac. *89289), and are not allowed for the purpose of reargument, unless there is reasonable probability that the court may have arrived at an erroneous conclusion. State v. Woodbury, 17 Nev. 337, 30 Pac. 1006.
In this case we are satisfied that the opinion answers satisfactorily all the points raised in opposition to its conclusions, but, as some question of doubt is raised as to the extent to which the decision goes, we take the liberty of summarizing for the benefit of counsel what is actually decided:
First — A county is a political subdivision of a state, through which, for the most part, its sovereign powers are exercised.
Second — The law creating Pershing County out of a part of Humboldt County is, as a whole, constitutional.
Third — That the said law is not abridged, limited, or restricted by the initiative or referendum clause of our constitution, and that the taking eifect of the said law is not thereby suspended.
Fourth — That the completed law is not local, special, and municipal legislation within the meaning of the referendum clause of the constitution that reserves to the qualified electors of a specified county the power to approve or reject at the polls legislation of every character in or for such specified county.
In arriving at these conclusions we applied long-established principles:
2. First — Unless a limitation exists in the constitution of a state, the power of the legislature is absolute, by general or special statute, to provide the change of the boundaries, the division, addition, consolidation of existing counties, or the creation and organization of new counties. This doctrine finds its reason in the “essential nature of counties as political subdivisions of the state and as the creatures of its sovereign will.”
3. Second — The whole matter of the division of counties and the creation of new ones is in its nature political, and not judicial, and belongs wholly to the legislative department of the government. Riverside County v. San Bernardino County, 134 Cal. 520, 66 Pac. 788.
*904. Third — In construing the referendum as applied to legislation for counties, we applied the usual rules of construction applicable to the construction of laws enacted in the usual way, keeping in mind that “the thing to be sought is the thought expressed” (State v. Doron, 5 Nev. 399), and that it was the duty of this court, if possible, to give to the language of the measure such a construction as to make effective the reservation of power on the part of the people, and not to presume anything from its language that would negative the material inferences that may be drawn from “the people’s law.” McClure v. Nye, 22 Cal. App. 248, 133 Pac. 1145; Hodges v. Dawdy, 104 Ark. 583, 149 S. W. 656.
From the application of these principles and rules of construction we concluded that the statute creating Pershing County out of the territory of Humboldt County was, as a whole, constitutional, and further held that such act was not of the class of legislation referred to and embraced by the referendum; hence the asserted right of the people of Humboldt County to veto the law creating Pershing County by their ballots became a. political question, and this court was without authority to adjudge matters of this kind between the two counties.
Counsel insist that the broad and comprehensive language of the referendum reserves to the people of a county the right to determine whether the act creating a new out of the old should become operative. The principal argument so earnestly advanced in support of this proposition is- that it is a “local law” within the meaning and contemplation of the provision of the referendum as applied to counties, and they further insist that the opinion so declared. We do not recede from the declaration that the law is “local” legislation, but not for Humboldt County within the meaning of the word “local” as used in the referendum. The act is “local” legislation, for the reason that a general law could not be made applicable to such cases. Evans v. Job, 8 Nev. 322.
“It is not denied that the legislature has power to erect *91a coiinty, that isr to define its territorial limits and boundaries by special act, and thereby to subdivide one or more old counties, because it is said such action is clearly a part of proper legislative power not prohibited, and no general law could in such case be made applicable.” State v. Irwin, 5 Nev. 111.
5. Neither do we recede from the declaration that the creation of a new county necessarily affects the territory out of which it is carved; but it does not follow that such a law affects the corporate existence of the old, its government, or its status as a political subdivision of the state. Neither does it destroy or impair its usefulness as a component part of the scheme of state government. It retains all its powers, rights, duties, and privileges, and remains subject to all its duties and obligations to the state, and is in no sense affected, injured, or damaged, except that its dominion and control is reduced to a less area of territory than that formerly occupied, to which its inhabitants, it is conceded, or must be conceded, have no vested right.
Neither do we recede from the declaration made in the opinion (though not material to the issue) that, if any one be entitled to vote on the proposition whether the completed act should become operative, it should be the people of Pershing County. On them especially rest the privileges, responsibilities, and burdens of the new county. People v. Kennedy, 207 N. Y. 533, 101 N. E. 442, Ann. Cas. 1914c, 616. But counsel argue that this reasoning is illogical, because Pershing County at the time the officers of Humboldt County called an election had not been created. If this be so, then why do counsel importune us to protest the political rights of the people of Humboldt County to determine whether the law that created Pershing County should become operative? But they assert that, conceding it to be a completed law,, it is a law for Humboldt County. If this be true, we apprehend that the people of Pershing County would be here protesting with equal earnestness and vigor against a judicial recognition of such a law.
*92We are impressed that the argument of the petitioner is but a play on words. The language of the referendum construes itself. “The thing to be sought is the thought expressed.” The primary and culminating thought expressed in the referendum is to reserve to the people of a county the right of referendum of legislation of every character for a county; legislation for “each county of the state” — that is, an established and existing county. Its languáge clearly shows that the people regarded counties and municipalities as being distinct and independent entities, each performing its duty in the scheme of government to the people it serves. The words “in or for” indicate two sources of legislation for the government of counties — that originating through a law-making body within the county, and that originating in a law-making body without the county. Rose v. Port of Portland, 82 Or. 541, 162 Pac. 498.
The word “for” defines and limits the character of such legislation, whether it emanates from within or without the county. Clearly it must in either case be legislation “for” the county; that is, “with respect to,” with “regard to,” legislation for its government and exercise. This limitation of power furnishes a strong argument of its existence, and involves necessarily the exclusion of things not expressed. The people themselves having limited their power to affirm or reject legislation “for” a county, it is impossible for us to extend its meaning to include legislation of a strictly political nature and character that concerns the status of the county as a political subdivision of the state, through which the state, for the most part, exercises its governmental powers, legislation of an entirely different character from that of “local” legislation as used in the referendum. It is fair to presume that the people adopted this particular measure, in its limited form, with full knowledge of the inherent power of the state over its territory and the recognized mode and manner followed and pursued by the state with reference to the division and creation of counties from the date of its *93organization. It is also not unfair to presume that the people adopted the referendum as it relates to counties with full knowledge that the framers of the constitution did not delegate to the legislature or to the counties of the state its inherent power in the matter of the division and creation of new counties, and that the legislature derives its power and control over territory of the state, not through the organized law, but from the character and nature of our form of government,
In the absence • of clear, explicit, and unmistakable language to show that the people reserved to themselves the power to divide counties and establish new ones, together with the power to veto such laws when duly enacted by the legislature, we decline to announce a principle that would tend to undermine what we consider to be a power inherent in a state.
In the case of Gibson v. Mason, 5 Nev. 283, there is an exhaustive and able discussion of the sovereignty of the state as against the sovereignty of the people. It is therein announced that an act of the legislature made dependent upon the people’s votes or approval is utterly void. This doctrine has been superseded by the referendum clause of the constitution. It is now held, and the law is so familiar as to render any review unnecessary, that the legislature may delegate to municipalities and restricted localities the right to determine whether they will act under or take advantage of statutes pertaining to such subjects as municipal government and excise. People v. Kennedy, supra.
As stated in the opinion, we are not concerned with the wisdom or policy of the legislative act in question. The legislature had the power to give to electors of the entire county of Humboldt the right of referendum. And the people themselves, when they adopted the initiative and referendum, had they so desired, could have reserved to themselves the option to adopt or reject legislation of the character here in question. But these are matters for the legislature and the people to deal with, and not courts.
The petition for rehearing is denied.